 

EXHIBIT 10.14

 

GERON CORPORATION

2018 EQUITY INCENTIVE PLAN

 

PERFORMANCE-VESTING OPTION AGREEMENT

(INCENTIVE STOCK OPTION OR NONSTATUTORY STOCK OPTION)

 

Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Option
Agreement, Geron Corporation (the “Company”) has granted you an option under its
2018 Equity Incentive Plan (the “Plan”) to purchase the number of shares of the
Company’s Common Stock indicated  in your  Grant Notice at the exercise price
indicated in your Grant Notice. The option is granted to you effective as of the
date of grant set forth in the Grant Notice (the “Date of Grant”). If there is
any conflict between the terms in this Option Agreement and the Plan, the terms
of the Plan will control. Capitalized terms not explicitly defined in this
Option Agreement or in the Grant Notice but defined in the Plan will have the
same definitions as in the Plan.

 

The details of your option, in addition to those set forth in the Grant Notice
and the Plan, are as follows:

 

1.VESTING.  Subject to the provisions contained herein, your option will vest as
provided in your Grant Notice. Vesting will cease upon the termination of your
Continuous Service, except as provided below:

 

(a)In the event your Continuous Service is terminated due to your Disability,
then, notwithstanding your termination of Continuous Service due to your
Disability, to the extent your option is not fully vested as of the date of
Disability, such unvested portion of your option will continue to be eligible to
vest and become exercisable upon the achievement of the performance goal set
forth in the “Vesting Schedule” section of the Grant Notice as certified in
writing by the Compensation Committee of the Board (a “Milestone”), to the
extent the Milestone has not already been achieved as of the date of your
termination of Continuous Service due to your Disability, if and only if the
Milestone occurs within the thirty-six (36) month period following your
termination of Continuous Service due to your Disability, or such shorter period
of time your option remains outstanding pursuant to Section 7 below.  

 

(b)In the event your Continuous Service is terminated due to your death or in
the event that you die within 3 months following the termination of your
Continuous Service for any reason other than Cause, then, notwithstanding your
death, to the extent your option is not fully vested as of the date of your
death, such unvested portion of your option will continue to be eligible to vest
and become exercisable upon the achievement of the Milestone, if and only if the
Milestone occurs within the thirty-six (36) month period following your death or
such shorter period of time your option remains outstanding pursuant to Section
7 below.  

 

1

 

--------------------------------------------------------------------------------

 

(c)In the event of either (i) a Change in Control, or (ii) a Corporate
Transaction in which the successor or surviving entity does not assume, continue
or substitute for your option, and your Continuous Service has not terminated
prior to such transaction, and subject to Section l (c)(i)-(iv) below, then your
option will be accelerated in full.

 

(i)If any payment or benefit you would receive from the  Company  or otherwise
in connection with a Change in Control or other similar transaction (a “280G
Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then any such
280G Payment (a “Payment”) shall be equal to the Reduced Amount.  The “Reduced
Amount” shall be either  (x) the largest portion of the Payment that would
result in no portion of the Payment (after reduction) being subject to the
Excise Tax or (y) the largest portion, up to and including the total, of the
Payment, whichever amount (i.e., the amount determined by clause (x) or by
clause (y)), after taking into account all applicable federal, state and local
employment taxes, income taxes, and the Excise Tax (all computed  at the
highest  applicable marginal  rate), results  in your receipt,  on an after-tax
basis, of the greater economic benefit notwithstanding that all or some portion
of the Payment may be subject to the Excise Tax. If a reduction in a Payment is
required pursuant to the preceding sentence and the Reduced Amount is determined
pursuant to clause (x) of the preceding sentence, the reduction shall occur in
the manner (the “Reduction Method”) that results in the greatest economic
benefit for you. If more than one method of reduction will result in the same
economic benefit, the items so reduced will be reduced pro rata (the “Pro Rata
Reduction Method”).

 

(ii)Notwithstanding the foregoing, if the Reduction Method or the Pro Rata
Reduction Method would result in any portion of the Payment being subject to
taxes pursuant to Section 409A of the Code that would not otherwise be subject
to taxes pursuant to Section 409A of the Code, then the Reduction Method and/or
the Pro Rata Reduction Method, as the case may be, shall be modified so as to
avoid the imposition of taxes pursuant to Section 409A of the Code as follows:
(A) as a first priority, the modification shall preserve to the greatest extent
possible, the greatest economic benefit for you as determined on an after-tax
basis; (B) as a second priority, Payments that are contingent on future events
(e.g., being terminated without cause), shall be reduced (or eliminated) before
Payments that are not contingent on future events; and (C) as a third priority,
Payments that are “deferred compensation” within the meaning of Section 409A of
the Code shall be reduced (or eliminated) before Payments that are not deferred
compensation within the meaning of Section 409A of the Code.

 

(iii)Unless you and the Company agree on an alternative accounting firm, the
accounting firm engaged by the Company for general tax compliance purposes as of
the day prior to the effective date of a Change in Control triggering the
Payment shall perform the foregoing calculations. If the accounting firm so
engaged by the Company is serving as accountant or auditor for the individual,
entity or group effecting the Change in Control, the Company shall appoint a
nationally recognized accounting firm to make the determinations required
hereunder. The Company shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder.  The
Company shall use commercially reasonable efforts to cause the accounting firm
engaged to make the determinations hereunder to provide its calculations,
together with detailed supporting documentation, to you and the Company within
fifteen (15) calendar days after the date on which your right to a 280G Payment
becomes reasonably likely to occur (if requested at that time by you or the
Company) or such other time as requested by you or the Company.

2

 

--------------------------------------------------------------------------------

 

 

(iv)If you receive a Payment for which the Reduced Amount was determined
pursuant to clause (x) of the first paragraph of this Section l(c) and the
Internal Revenue Service determines thereafter that some portion of the Payment
is subject to the Excise Tax, you shall promptly return to the Company a
sufficient amount of the Payment (after reduction pursuant to clause (x) of the
first paragraph of this Section l(c)) so that no portion of the remaining
Payment is subject to the Excise Tax. For the avoidance of doubt, if the Reduced
Amount was determined pursuant to clause (y) in the first paragraph of this
Section 1(c), you shall have no obligation to return any portion of the Payment
pursuant to the preceding sentence.

 

2.NUMBER OF SHARES AND EXERCISE PRICE. The number of shares of Common Stock
subject to your option and your exercise price per share in your Grant Notice
will be adjusted for Capitalization Adjustments.

 

3.EXERCISE RESTRICTION FOR NON-EXEMPT EMPLOYEES. If you are an Employee eligible
for overtime compensation under the Fair Labor Standards Act of 1938, as amended
(that is, a “Non-Exempt Employee”), and except as otherwise provided in the
Plan, you may not exercise your option until you have completed at least six (6)
months of Continuous Service measured from the Date of Grant, even if you have
already been an employee for more than six (6) months. Consistent with the
provisions of the Worker Economic Opportunity Act, you may exercise your option
as to any vested portion prior to such six (6) month anniversary in the case of
(i) your death or disability, (ii) a Corporate Transaction in which your option
is not assumed, continued or substituted, (iii) a Change in Control or(iv) your
termination of Continuous Service on your “retirement” (as defined in the
Company’s benefit plans).

 

4.METHOD OF PAYMENT. You must pay the full amount of the exercise price for the
shares you wish to exercise. You may pay the exercise price in cash or by check,
bank draft or money order payable to the Company or, if permitted by your Grant
Notice and if at the time of exercise the Common Stock is publicly traded, then
pursuant to a program developed under Regulation T as promulgated by the Federal
Reserve Board that, prior to the issuance of Common Stock, results in either the
receipt of cash (or check) by the Company or the receipt of irrevocable
instructions to pay the aggregate exercise price to the Company from the sales
proceeds. This manner of payment is also known as a “broker-assisted exercise’’,
“same day sale”, or “sell to cover”.

 

5.WHOLE SHARES.   You may exercise your option only for whole shares of Common
Stock.

 

6.SECURITIES LAW COMPLIANCE.   In no event may you exercise your option unless
the shares of Common Stock issuable upon exercise are then registered under the
Securities Act or, if not registered, the Company has determined that your
exercise and the issuance of the shares would be exempt from the registration
requirements of the Securities Act. The exercise of your option also must comply
with all other applicable laws and regulations governing your option, and you
may not exercise your option if the Company determines that such exercise would
not be in material compliance with such laws and regulations (including any
restrictions on exercise required for compliance with Treas. Reg.
1.40l(k)-1(d)(3), if applicable).

3

 

--------------------------------------------------------------------------------

 

 

7.TERM. You may not exercise your option before the Date of Grant or after the
expiration of the option’s term. The term of your option expires, subject to the
provisions of Sections 5(h) and 9(c) of the Plan, upon the earliest of the
following:

 

(a)immediately upon the termination of your Continuous Service for Cause;

 

(b)immediately with respect to the portion of your option that is unvested, if
any, as of the date of your termination of Continuous Service for any reason
other than your Disability or your death (except as otherwise provided in
Section 7(e) below), immediately upon the termination of your Continuous Service
for any reason other than your Disability or your death (except as otherwise
provided in Section 7(e) below);

 

(c)with respect to the portion of your option that is vested, if any, as of the
date of termination of Continuous Service for any reason other than Cause, your
Disability or your death (except as otherwise provided in Section 7(e) below),
three (3) months after the termination of your Continuous Service for any reason
other than Cause, your Disability or your death (except as otherwise provided in
Section 7(e) below); provided, however, that if during any part of such three
(3) month period your option is not exercisable solely because of the condition
set forth in the section above relating to “Securities Law Compliance,” your
option will not expire until the earlier of the Expiration Date or until it has
been exercisable for an aggregate period of three (3) months after the
termination of your Continuous Service; provided further, that if (i) you are a
Non-Exempt Employee, (ii) your Continuous Service terminates within six (6)
months after the Date of Grant, and (iii) you have vested in a portion of your
option at the time of your termination of Continuous Service, your option will
not expire until the earlier of (x) the later of (A) the date that is seven (7)
months after the Date of Grant, and (B) the date that is three (3) months after
the termination of your Continuous Service, and (y) the Expiration Date;

 

(d)If your termination of Continuous Service is due to your Disability (except
as otherwise provided in Section 7(e) below):

 

•with respect to the portion of your option that is vested, if any, at the time
of termination of your Continuous Service due to your Disability, twenty-four
(24) months after the termination of your Continuous Service due to your
Disability;

 

•with respect to the portion of your option that is unvested, if any, at the
time of termination of your Continuous Service due to your Disability,
thirty-six (36) months after the termination of your Continuous Service due to
your Disability (except as otherwise provided in Section 7(e) below); provided,
however, that if the achievement of a Milestone occurs during such thirty-six
(36) month period, the portion of your option that vests as a result of such
Milestone shall expire on the earlier of (1) ninety (90) calendar days following
the Company’s notice to you that such Milestone has occurred and (2) such
shorter period required by Sections 7(f) and 7(g) below;

 

4

 

--------------------------------------------------------------------------------

 

(e)If your termination of Continuous Service is due to your death or if you die
either during your Continuous Service or within three (3) months after your
Continuous Service terminates for any reason other than Cause:

 

•with respect to the portion of your option that is vested, if any, at the time
of your death, twenty-four (24) months after your death;

 

•with respect to the portion of your option that is unvested, if any, at the
time of your death, thirty-six (36) months after your death; provided, however,
that if the achievement of a Milestone occurs during such thirty-six (36) month
period, the portion of your option that vests as a result of such Milestone
shall expire on the earlier of (1) ninety (90) calendar days following the
Company’s notice to your estate (or, as applicable, the person who acquired the
right to exercise the option by bequest or inheritance or by the person
designated to exercise the option upon your death) that such Milestone has
occurred and (2) such shorter period required by Sections 7(f) and 7(g) below);

 

(f)the Expiration Date indicated in your Grant Notice; or

 

(g)the day before the tenth (10th) anniversary of the Date of Grant.

 

If your option is an Incentive Stock Option, note that to obtain the federal
income tax advantages associated with an Incentive Stock Option, the Code
requires that at all times beginning on the Date of Grant and ending on the day
three (3) months before the date of your option’s exercise, you must be an
employee of the Company or an Affiliate, except in the event of your death or
Disability. The Company has provided for extended exercisability of your option
under certain circumstances for your benefit but cannot guarantee that your
option will necessarily be treated as an Incentive Stock Option if you continue
to provide services to the Company or an Affiliate as a Consultant or Director
after your employment terminates or if you otherwise exercise your option more
than three (3) months after the date your employment with the Company or an
Affiliate terminates.

 

8.EXERCISE.

 

(a)You may exercise the vested portion of your option (and the unvested portion
of your option if your Grant Notice so expressly permits) during its term by (i)
delivering a Notice of Exercise (in a form designated by the Company) or
completing such other documents and/or procedures designated by the Company for
exercise and (ii) paying the exercise price and any applicable withholding taxes
to the Company’s Secretary, stock plan administrator, or such other person as
the Company may designate, together with such additional documents as the
Company may then require.

 

(b)By exercising your option you agree that, as a condition to any exercise of
your option, the Company may require you to enter into an arrangement providing
for the payment by you to the Company of any tax withholding obligation of the
Company arising by reason of (i) the exercise of your option, (ii) the lapse of
any substantial risk of forfeiture to which the shares of Common Stock are
subject at the time of exercise, or (iii) the disposition of shares of Common
Stock acquired upon such exercise.

 

5

 

--------------------------------------------------------------------------------

 

(c)If your option is an Incentive Stock Option, by exercising your option you
agree that you will notify the Company in writing within fifteen (15) days after
the date of any disposition of any of the shares of the Common Stock issued upon
exercise of your option that occurs within two (2) years after the Date of Grant
or within one ( 1) year after such shares of Common Stock are transferred upon
exercise of your option.

 

9.TRANSFERABILITY. Except as otherwise provided in this Section 9, your option
is not transferable, except by will or by the laws of descent and distribution,
and is exercisable during your life only by you.

 

(a)Certain Trusts. Upon receiving written permission from the Board or its duly
authorized designee, you may transfer your option to a trust if you are
considered to be the sole beneficial owner (determined under Section 671 of the
Code and applicable state law) while the option is held in the trust. You and
the trustee must enter into transfer and other agreements required by the
Company.

 

(b)Domestic Relations Orders. Upon receiving written permission from the Board
or its duly authorized Officer, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your option pursuant to the terms of a domestic relations order,
official marital settlement agreement or other divorce or separation instrument
as permitted by Treasury Regulation l.421-l(b)(2) that contains the information
required by the Company to effectuate the transfer.  You are encouraged to
discuss the proposed terms of any division of this option with the Company prior
to finalizing the domestic relations order or marital settlement agreement to
help ensure the required information is contained within the domestic relations
order or marital settlement agreement. If this option is an Incentive Stock
Option, this option may be deemed to be a Nonstatutory Stock Option as a result
of such transfer.

 

(c)Beneficiary Designation.  Upon receiving written permission from the Board or
its duly authorized Officer, you may by delivering written notice to the
Company, in a form approved by the Company and any broker designated by the
Company to handle option exercises, designate a third party who, on your death,
will thereafter be entitled to exercise this option and receive the Common Stock
or other consideration resulting from such exercise. In the absence of such a
designation, your executor or administrator of your estate will be entitled to
exercise this option and receive, on behalf of your estate, the Common Stock or
other consideration resulting from such exercise.

 

10.OPTION NOT A SERVICE CONTRACT. Your option is not an employment or service
contract, and nothing in your option will be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your employment.
In addition, nothing in your option will obligate the Company or an Affiliate,
their respective shareholders, boards of directors, officers or employees to
continue any relationship that you might have as a Director or Consultant for
the Company or an Affiliate.

 

6

 

--------------------------------------------------------------------------------

 

11.WITHHOLDING OBLIGATIONS.

 

(a)At the time you exercise your option, in whole or in part, and at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “same day sale” pursuant to a
program developed under Regulation T as promulgated by the Federal Reserve Board
to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
an Affiliate, if any, which arise in connection with the exercise of your
option.

 

(b)If this option is a Nonstatutory Stock Option, then upon your request and
subject to approval by the Company, and compliance with any applicable legal
conditions or restrictions, the Company may withhold from fully vested shares of
Common Stock otherwise issuable to you upon the exercise of your option a number
of whole shares of Common Stock having a Fair Market Value, determined by the
Company as of the date of exercise, not in excess of the minimum amount of tax
required to be withheld by law (or such lower amount as may be necessary to
avoid classification of your option as a liability for financial accounting
purposes). Notwithstanding the filing of such election, shares of Common Stock
shall be withheld solely from fully vested shares of Common Stock determined as
of the date of exercise of your option that are otherwise issuable to you upon
such exercise. Any adverse consequences to you arising in connection with such
share withholding procedure shall be your sole responsibility.

 

(c)You may not exercise your option unless the tax withholding obligations of
the Company and/or any Affiliate are satisfied. Accordingly, you may not be able
to exercise your option when desired even though your option is vested, and the
Company will have no obligation to issue a certificate for such shares of Common
Stock or release such shares of Common Stock from any escrow provided for
herein, if applicable, unless such obligations are satisfied.

 

12. TAX CONSEQUENCES. You hereby agree that the Company does not have a duty to
design or administer the Plan or its other compensation programs in a manner
that minimizes your tax liabilities. You will not make any claim against the
Company, or any of its Officers, Directors, Employees or Affiliates related to
tax liabilities arising from your option or your other compensation. In
particular, you acknowledge that this option is exempt from Section 409A of the
Code only if the exercise price per share specified in the Grant Notice is at
least equal to the Fair Market Value per share of the Common Stock on the Date
of Grant and there is no other impermissible deferral of compensation associated
with the option.

 

13.NOTICES.   Any notices provided for in your option or the Plan will be given
in writing (including electronically) and will be deemed effectively given upon
receipt or, in the case of notices delivered by mail by the Company to you, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company. The Company may, in its
sole • discretion, decide to deliver any documents  related  to
participation  in the Plan  and this option by electronic means or to request
your consent to participate in the Plan by electronic means.  By accepting this
option, you consent to receive such documents by electronic delivery and to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

7

 

--------------------------------------------------------------------------------

 

 

14.GOVERNING PLAN DOCUMENT. Your option is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan. If there
is any conflict between the provisions of your option and those of the Plan, the
provisions of the Plan will control. In addition, your option (and any
compensation paid or shares issued under your option) is subject to recoupment
in accordance with The Dodd-Frank Wall Street Reform and Consumer Protection Act
and any implementing regulations thereunder, any clawback policy adopted by the
Company and any compensation recovery policy otherwise required by applicable
law. No recovery of compensation under such a clawback policy will be an event
giving rise to a right to voluntarily terminate employment upon a resignation
for “good reason,” or for a “constructive termination” or any similar term under
any plan of or agreement with the Company.

 

15.OTHER DOCUMENTS. You hereby acknowledge receipt of and the right to receive a
document providing the information required by Rule 428(b)(l) promulgated under
the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s policy permitting certain individuals to
sell shares only during certain “window” periods and the Company’s insider
trading policy, in effect from time to time.

 

16.EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of this option will not be
included as compensation, earnings, salaries, or other similar terms used when
calculating your benefits under any employee benefit plan sponsored by the
Company or any Affiliate, except as such plan otherwise expressly provides. The
Company expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any Affiliate’s employee benefit plans.

 

17. VOTING RIGHTS. You will not have voting or any other rights as a shareholder
of the Company with respect to the shares to be issued pursuant to this option
until such shares are issued to you. Upon such issuance, you will obtain full
voting and other rights as a shareholder of the Company. Nothing contained in
this option, and no  action taken pursuant to its provisions, will  create or be
construed to create a trust of any kind or a fiduciary relationship between you
and the Company or any other person.

 

18.SEVERABILITY.   If all or any part of this Option Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Option
Agreement or the Plan not declared to be unlawful or invalid. Any section of
this Option Agreement (or part of such a section) so declared to be unlawful or
invalid shall, if possible, be construed in a manner which will give effect to
the terms of such section or part of a Section to the fullest extent possible
while remaining lawful and valid.

 

8

 

--------------------------------------------------------------------------------

 

19.MISCELLANEOUS.

 

(a)The rights and obligations of the Company under your option will be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder will inure to the benefit of, and be
enforceable by, the Company’s successors and assigns.

 

(b)You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your option.

 

(c)You acknowledge and agree that you have reviewed your option in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your option, and fully understand all provisions of your option.

 

(d)This Option Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

(e)All obligations of the Company under the Plan and this Option Agreement will
be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.

 

*        *        *

 

This Option Agreement will be deemed to be accepted by you upon your original
signature of the Grant Notice to which it is attached or your acknowledgement
through an online or electronic system established and maintained by the Company
or another third party designated by the Company.

 

9

 